DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-20 are being treated on the merits.
Specification
The specification must have text written plainly and legibly either by a typewriter or machine printer in a nonscript type font (e.g., Arial, Times Roman, or Courier, preferably a font size of 12) lettering style having capital letters which should be at least 0.3175 cm. (0.125 inch) high, but may be no smaller than 0.21 cm. (0.08 inch) high (e.g., a font size of 6) in portrait orientation and presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition; and only a single column of text. See 37 CFR 1.52(a) and (b).
The disclosure is objected to because: the pages of the specification are not consistently in portrait orientation; pages 4-5 and 7 are in landscape orientation.
Appropriate correction is required.
Claim Objections
Claims 5-8, 11 and 15-18 are objected to because of the following informalities:
In claim 5, line 2, "comprise" appears to read " comprises";
In claim 6, line 2, "comprise" appears to read " comprises";
In claim 6, lines 3-4, "an aperture of each of the first plurality of apertures and the second plurality of apertures" appears to read "an aperture of the first plurality of apertures and the second plurality of apertures" so as to reduce redundancy;
In claim 7, line 2, "comprise" appears to read " comprises";
In claim 8, line 2, "receiver" appears to read "receive";
In claim 11, line 10, "a perimeter sidewall" appears to read "a peripheral sidewall";
In claim 15, line 2, "comprise" appears to read " comprises";
In claim 16, line 2, "comprise" appears to read " comprises";
In claim 16, lines 3-4, "an aperture of each of the first plurality of apertures and the second plurality of apertures" appears to read "an aperture of the first plurality of apertures and the second plurality of apertures" so as to reduce redundancy;
In claim 17, line 2, "comprise" appears to read " comprises";
In claim 18, line 2, "receiver" appears to read "receive".
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 1 and 11 each recite the limitation "a motif", which renders the claims indefinite.  The term "motif" is not defined in each of the claims.  Per Oxford Languages, the term "motif" is defined as "a decorative design or pattern", which encompasses decorative designs or patterns in different fields, such as crochet motif, knitting motif, weaving motif, flooring motif, etc.  It is unclear what is being referred as "a motif" in the claim, whether it is a physical structure formed of a yarn or any other design/pattern.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained. For examination purposes, the limitation has been construed to be a physical structure formed of a yarn and having a shape that can be joined together to make something larger.
Claims 1 and 11 each recite the term "thereon", which renders the claims indefinite.  It is unclear what structure is being referred to using the word "thereon".  Does Applicant refer to "the plurality of blocking staves" or "the upper and lower platforms"?  For examination purposes, the term has been construed to be either "the plurality of blocking staves" or "the upper and lower platforms".
Claims 3 and 13 each recite the limitation "a plurality of feet disposed on a lower surface of the lower platform", which renders the claims indefinite.   Per Oxford Languages, the term "on" is defined as "physically in contact with and supported by (a surface)".  As such, it is unclear how the plurality of feet and the lower surface of the lower platform are configured to make the plurality of feet being supported by the lower surface of the lower platform.  Are the plurality of feet attached to the lower surface of the lower platform?  Does the lower surface of the lower platform face downwards?  If so, how can the plurality of the feet be supported by the lower surface of the lower platform?  For examination purposes, the limitation has been construed to be "a plurality of feet disposed below a lower surface of the lower platform".
Claim 8 recites the limitation "the well".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 8 has previously set forth "at least one well".  In a scenario of the device comprising more than one well, it is unclear which well is being referred to by "the well".  For examination purposes, "the well" has been construed as "the at least one well". 
	Claim 9 recites the limitation "wherein each well is disposed along each edge of the lower platform", which renders the claim indefinite.  Claim 9 depends from claim 8.  Claim 8 has previously defined "at least one well", which encompassing the scope of a single well.  However, "each well" means more than one well and the claim does not set forth the scenario of more than one well.  In addition, it is unclear whether the "each well" belongs to the previously defined "at least one well" or different wells.  Further, the phrase "each edge" appears to be claiming that the number of wells match the number of edges of the lower platform which has not been previously set forth either.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitation has been construed as "wherein the at least one well is disposed along at least one edge of the lower platform". 
	Claim 10 recites the limitations "each well" and "the well", which render the claim indefinite due to the same reason as discussed for claims 8-9.  For examination purposes, the limitations has been each construed to be "the at least one well".
	Claim 10 recites the limitation "a central depression having a depth greater than that of the well", which renders the claim indefinite.  It is unclear what Applicant refers to by "that of the well".  If Applicant means a depth of the well, then it is unclear how the depth of the well is defined, as the central depression is also part of the well and the well may have different depth in different areas.  For examination purposes, the limitation has been construed to be "a central depression having a depth greater than a depth of another area of the well". 
	Claim 18 recites the limitation "the well".  There is insufficient antecedent basis for this limitation in the claim.  It is noted that claim 18 has previously set forth "at least one well".  In a scenario of the device comprising more than one well, it is unclear which well is being referred to.  For examination purposes, "the well" has been construed as "the at least one well". 
	Claim 19 recites the limitations "each well" and "the well", which renders the claim indefinite.  Claim 19 depends from claim 18.  Claim 18 has previously set forth "at least one well", which encompassing the scope of a single well.  However, "each well" indicates more than one well and the claim does not set forth the scenario of more than one well.  In addition, it is unclear whether the "each well" belongs to the previously defined "at least one well" or different wells.  Therefore, the metes and bounds of the claim are unclear and cannot be ascertained.  For examination purposes, the limitations have been each construed to be "the at least one well".
The remaining claims each depend from a rejected base claim and are likewise rejected. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macbain (US 5,231,742 A).
	Regarding claim 1, Macbain discloses a yarn blocking and storage device (a loom 111 for weaving capable of blocking yarns and storing motifs; figs. 10-12; col. 2, ll. 41-55; col. 6, ll. 24-29), comprising:
an upper platform (top platform 115; figs. 10-12; col. 6, ll. 37-50) having a first plurality of apertures therethrough (through openings 155; fig. 12; col. 6, ll. 37-50);
a lower platform (master plate 117; figs. 10-12; col. 6, ll. 61-66) having a second plurality of apertures therein (openings 175; fig. 12; col. 6, ll. 61-66);
a plurality of support spacers (four side walls 145; figs. 10-12; col. 6, ll. 37-44) securable between the upper and lower platforms to maintain the upper and lower platforms in a spaced configuration (see figs. 11-12; col. 6, ll. 37-44);
a plurality of blocking staves (loom fingers 19 used for blocking yarns; see fig. 7A-8; col. 6, ll. 36-46, 61-67; col. 7, ll. 1-19) removably securable through the first plurality of apertures and within the second plurality of apertures (the loom fingers 19 are removably securable in openings 155 and matching openings 175; figs. 10, 12; col. 6, ll. 66-67; col. 7, ll. 1-19);
wherein the plurality of blocking staves can be selectively positioned along the upper and lower platforms to support a motif thereon (the loom fingers can be arranged in a desired pattern to support a motif; see figs. 10, 12 and reference fig. 3; col. 7, ll. 1-4).
Regarding claim 2, Macbain discloses the yarn blocking and storage device of claim 1, and further discloses wherein the first and second plurality of apertures are disposed in a grid across each of the upper and lower platforms (see figs. 10, 12; col. 6, ll. 36-46, 61-67).
Regarding claim 4, Macbain discloses the yarn blocking and storage device of claim 1, and further discloses wherein the first plurality of apertures and the second plurality of apertures are coaxially aligned when the upper and lower platforms are in the spaced configuration (the pattern of openings 175 matches that of openings 155; figs. 11-12; col. 6, ll. 61-67; col. 7, ll. 1-4).
Regarding claim 5, Macbain discloses the yarn blocking and storage device of claim 1, and further discloses wherein each of the plurality of blocking staves comprise an elongated body having a spherical head (the head of each finger 19 is spherical; see fig. 7A-8).
Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a YouTube video "DIY Amazing Pin Art from Wood" by The Q.
Regarding claim 1, The Q discloses a yarn blocking and storage device (a device comprising two perforated boards and knitting needles, thereby being capable of blocking yarns and storing motifs; see the video and the screen shots), comprising:
an upper platform (when the device is in an upright position; see annotated picture 7) having a first plurality of apertures therethrough (a plurality of drilled holes; sees pictures 2-3);
a lower platform (when the device is in an upright position; sees annotated picture 7) having a second plurality of apertures therein (a plurality of drilled holes; pictures 2-3);
a plurality of support spacers (screw nuts; pictures 6-7) securable between the upper and lower platforms to maintain the upper and lower platforms in a spaced configuration (see pictures 6-7);
a plurality of blocking staves (knitting needles; pictures 1, 6-7) removably securable through the first plurality of apertures and within the second plurality of apertures (pictures 1, 6-7);
wherein the plurality of blocking staves can be selectively positioned along the upper and lower platforms to support a motif thereon (the knitting needles can be selectively positioned in the holes to support a motif thereon; picture 6).

    PNG
    media_image1.png
    572
    922
    media_image1.png
    Greyscale

Annotated Picture 7 of The Q

Regarding claim 2, The Q discloses the yarn blocking and storage device of claim 1, and further discloses wherein the first and second plurality of apertures are disposed in a grid across each of the upper and lower platforms (see pictures 5-6).
Regarding claim 3, The Q discloses the yarn blocking and storage device of claim 1, and further discloses the device further comprising a plurality of feet (screw nuts under the lower platform; see annotated picture 7) disposed on a lower surface of the lower platform (see annotated picture 7).
Regarding claim 4, The Q discloses the yarn blocking and storage device of claim 1, and further discloses wherein the first plurality of apertures and the second plurality of apertures are coaxially aligned when the upper and lower platforms are in the spaced configuration (see pictures 2, 6-7).
Regarding claim 6, The Q discloses the yarn blocking and storage device of claim 1, and further discloses wherein each of the plurality of support spacers comprise a channel therethrough (each screw nut comprising a through channel; pictures 6-7), the channel configured to receive a spacer pin (a long rod; pictures 6-7) securable within an aperture of each of the first plurality of apertures and the second plurality of apertures (pictures 6-7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Macbain (US 5,231,742 A) in view of Clement (US 9,695,527 B1).
Regarding claim 3, Macbain discloses the yarn blocking and storage device of claim 1.  Macbain does not disclose wherein the device further comprising a plurality of feet disposed on a lower surface of the lower platform.  However, Clement teaches a yarn blocking and storage device (a universal hand loom kit; fig. 1; col. 4, ll. 47-50; col. 6, ll. 21-23) comprising a platform (peg board 10; fig. 1; col. 4, ll. 47-50; col. 6, ll. 21-23), wherein the device comprising a plurality of feet (rubber feet 15; fig. 7; col. 6, ll. 36-42) disposed on a lower surface of the lower platform (figs. 1, 7; col. 6, ll. 36-42).  Macbain discloses the lower surface of the lower platform 117 rests on a tray 119 (figs. 11-12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Macbain, with wherein the device further comprising a plurality of rubber feet disposed on a lower surface of the lower platform as taught by Clement, in order to enable placement of the lower platform on a surface without scratching it and for providing better stability (Clement; col. 6, ll. 36-42).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Macbain (US 5,231,742 A) in view of a commercially available product "MILWARDS Blocking Board with 12 Pins, 30x30x12cm, Wood" (hereinafter "Milward").
Regarding claim 8, Macbain discloses the yarn blocking and storage device of claim 1.  Macbain does not disclose wherein the device further comprising at least one well disposed within an upper surface of the lower platform, the well dimensioned to receiver at least one crochet hook therein.  However, the use of a storage well on any apparatus for ease of storage of various desired items will surely be conceded by all parties as well established and common prior art that one of ordinary skill in the product design/engineering arts would have wholly known or had within his or her technical skill and knowledge.  Further, Milward teaches a yarn blocking and storage device (a motif blocking board; see the picture and the title), comprising at least one well (see the picture) disposed within an upper surface of a platform along a peripheral edge of the platform (see the picture and the item description), the well dimensioned to receiver at least one crochet hook therein (the width of the board is 30 cm, therefore the well has a dimension sufficient to hold at least one crochet hook therein; see the picture and the description).  In addition, Macbain discloses wherein the lower platform 117 is enclosed inside of the device when assembled (fig. 11), and comprises sufficient peripheral areas without apertures along edges of the platform (figs. 10, 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by Macbain, with wherein the device further comprising at least one well disposed within an upper surface of the lower platform, the well dimensioned to receiver at least one crochet hook therein as taught by Milward, in order to provide at least one storage well in the lower storage platform for ease of storage of various desired items including a crochet hook inside the device thereby avoiding possible misplacement of the items when the items are not in use.
Regarding claim 9, Macbain and Milward, in combination, disclose the yarn blocking and storage device of claim 8.  Macbain does not disclose wherein the at least one well is disposed along at least one edge of the lower platform.  However, as discussed for claim 8, Milward teaches wherein at least one well (see the picture) disposed within an upper surface of a lower platform along a peripheral edge of the platform (see the picture and the description).  In addition, Macbain discloses wherein the lower platform 117 comprises sufficient peripheral areas without apertures along edges of the platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the location of the at least one well, with wherein the at least one well is disposed along at least one edge of the lower platform as taught by Milward, in order to provide at least one storage well in proper peripheral areas of the platform for ease of storage of various desired items when the items are not in use.
Regarding claim 10, Macbain and Milward, in combination, disclose the yarn blocking and storage device of claim 8.  Macbain does not disclose wherein the at least one well further comprises a central depression having a depth greater than a depth of another area of the at least one well.  However, Milward teaches wherein the at least one well further comprises a central depression having a depth greater than a depth of another area (an area above the central depression) of the at least one well (see the annotated picture).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have configured the shape of the at least one well, with wherein the at least one well further comprises a central depression having a depth greater than a depth of another area of the at least one well as taught by Milward, in order to provide a suitable shape for the well to accommodate a desired item.  Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have configured the shape of the at least one well, with wherein the at least one well further comprises a central depression having a depth greater than a depth of another area of the at least one well, in order to provide the at least one well have a shape fitting with a desired item to be received therein.  Since such a modification would have involved a mere change in shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results, therefore is not considered to be a patentably distinct limitation.  See MPEP 2144.04, VI, B.

    PNG
    media_image2.png
    489
    559
    media_image2.png
    Greyscale

Annotated picture of Milward

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over a YouTube video "DIY Amazing Pin Art from Wood" by The Q in view of Misenheimer (US 3,730,601 A).
Regarding claim 7, The Q discloses the yarn blocking and storage device of claim 6.  The Q does not disclose wherein each of the spacer pins comprises a length less than that of each of the plurality of blocking staves.  However, Misenheimer teaches a storage device (a shelving unit 1; fig. 1; col. 2, ll. 11-16) comprising an upper platform (an upper horizontal shelf 2; figs. 1-2; col. 2, ll. 11-16), a lower platform (a lower horizontal shelf 2 adjacent to the upper horizontal shelf; figs. 1-2; col. 2, ll. 11-16), a plurality of support spacers (tubular spacer members 6; fig. 2; col. 2, ll. 18-26) securable between the upper and lower platforms to maintain the upper and lower platforms in a spaced configuration (fig. 2; col. 2, ll. 18-26), wherein each of the plurality of support spacers comprise a channel therethrough (tubular spacer members 6 each having a channel therethrough; fig. 2; col. 2, ll. 18-26), the channel configured to receive a spacer pin (stud 4; fig. 2; col. 2, ll. 18-26) securable within a first aperture of the upper platform and a second aperture of the lower platform (two respective holes 5; figs. 2, 2A; col. 2, ll. 18-26), wherein each of the spacer pins comprises a length extending from the upper platform to the lower platform (see fig. 2).  Both The Q and Misenheimer teach connection means between an upper platform and a lower platform.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the device as disclosed by The Q, by replacing each long rod with two short rods, and position the two short rods sequentially between the upper and the lower platforms and between the lower platform and the base plate, wherein each of the spacer pins comprises a length extending from the upper platform to the lower platform as taught by Misenheimer, in order to provide an improved compact device that does not have long portions of support rods protruding out of the upper platform, thereby saving space and also avoiding any potential danger to a user from the protruded long portions of support rods. By this modification, each of the spacer pins would comprise a length less than that of each of the plurality of blocking staves.
Status of Claims
Pending claims 11-20 appear to be free of prior art.  None of the prior art of record alone or in combination teaches a yarn blocking and storage device having all the features as recited in claim 11.  The closest art of record is Macbain (US 5,231,742 A) and Macbain does disclose a tray 119 which is capable of storing objects.  However, Macbain does not teach wherein a plurality of compartments is defined within the storage tray, and the plurality of compartments dimensioned to store the plurality of blocking staves, the plurality of support spacers, and crochet tools therein as claimed.  In addition, the plurality of support spacers of Macbain are side walls integrally formed with the upper platform, which cannot be removed and do not dimensionally fit in the storage tray; therefore, the storage tray of Macbain is not configured to store the plurality of support spacers.  Modifying the Macbain to have the above claimed feature would destroy Macbain's device, and also is impermissible hindsight based upon Applicant's disclosure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Additional relevant references are cited on attached PTO-892 form and can be used to formulate a rejection if necessary.  Kim (KR 20180045151 A) also teaches a yarn blocking and storage device comprising two perforated platforms and a plurality of staves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIYING ZHAO whose telephone number is (571)272-3326.  The examiner can normally be reached on 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on (571)272-4888.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AIYING ZHAO/
Examiner, Art Unit 3732